DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an area of the first color filter is greater than an area of the second color filter in the plan view”, as recited in claim 1; and  “wherein a first distance of the first light shielding film between an edge of the first light shielding film and a boundary of the first color filter and the second color filter is greater than a second distance of the first light shielding film between the other edge of the first light shielding film and the boundary in a cross sectional view” as recited in claims 13 and 20. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Regarding claim 1, while it appears in fig. 3, for example, that an area of W is less than an area of B or R, Fig. 1 shows that the areas are equal.  In fig. 1, the R, G and B or R, W, and B areas are all equal to each other.  The light blocking film is disposed below (11A). Because 11a is covered by the 11 R, G, B and R, W, B film, the surface area of each in plan view is equal. Thus, the features of claim 1 are not shown in the figures, and furthermore. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, while it appears in fig. 3, for example, that an area of W is less than an area of B or R, Fig. 1 shows that the areas are equal.  In fig. 1, the R, G and B or R, W, and B areas are all equal to each other.  The light blocking film is disposed below (11A). Because 11a is covered by the 11 R, G, B and R, W, B film, the surface area of each in plan view is equal. Thus, the features of claim 1 are not shown in the figures, and furthermore, are not supported under 35 USC 112(a) with a written description. 

 The dependent claims 2-12 and 14-19 are rejected as being dependent on a rejected base claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT G BACHNER/           Primary Examiner, Art Unit 2898